Citation Nr: 1105551	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-06 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for brain tumor with post-
operative residuals, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1965 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran and S.W. testified before the undersigned Veterans 
Law Judge at a videoconference hearing in May 2010.  A transcript 
is of record.


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's brain tumor with post-
operative residuals is due to any incident or event in active 
service, to include as due to herbicide exposure, and a brain 
tumor is not shown to have been manifested either in service or 
within one year after separation from service.

CONCLUSION OF LAW

A brain tumor, now in post-operative status, was not incurred in 
or aggravated by service and cannot be presumed to have been 
incurred or aggravated in service, nor is it a result of in-
service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In February 2008 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the September 2008 rating decision, January 
2009 SOC, and November 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the February 2008 letter which VA sent to the 
Veteran.

The RO did not afford the Veteran a VA examination on the basis 
that there is already sufficient medical evidence to decide the 
claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, injury, 
or disease; and indication that the current disability may be 
associated with an in-service event.  While the Veteran has been 
diagnosed with a brain tumor with post-operative residuals, there 
is no indication from the record that it is associated with an 
in-service event, as discussed below in detail.  Therefore, the 
Board finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on the 
merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active service, and certain chronic diseases, 
such as malignant tumors and brain tumors, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The Veteran contends that his brain tumor, resulting in post-
operative residuals, is due to exposure to exposure to herbicide 
agents or other chemicals, either during service in Vietnam or as 
a result of drinking contaminated water at Camp Lejeune in North 
Carolina.  (He has also asserted that he was exposed to asbestos 
while assigned to the Naval Base at Guantanamo Bay, Cuba; the 
Board notes that the Veteran has been granted service connection 
for asbestosis, evaluated as 10 percent disabling since September 
2002.)

If a Veteran was exposed to a herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: AL amyloidosis, chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
Presumptive service connection for these disorders as a result of 
Agent Orange exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e). 

The governing law further provides that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).

Under Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-
4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) 
entered into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in Vietnam 
and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there is a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding 
AL amyloidosis to the list of presumptive disabilities in the 
regulation).  

The most recent issuance by the Secretary has added hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease to the list of presumptive 
disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 
53,202-16 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 
3.309(e)).

Since the Secretary has not specifically found any linkage 
between herbicide exposure and any type of benign brain tumor, 
the claimed disorder cannot be presumed to be due to Agent Orange 
exposure.  In addition, the Board notes that the presumption 
regulation lists malignant schwannoma among the soft-tissue 
sarcomas, but the diagnostic evidence in the file, derived from 
Social Security claim records, indicates that the Veteran's tumor 
was a benign vestibular schwannoma.

The Veteran testified at his May 2010 hearing that during active 
service he was at Camp Lejeune for two six-week periods for 
training, and that while there, although he resided in a nearby 
motel, his water source in the field was provided via "water 
buffalo" (the nickname for wheeled water-tank trailers towed by 
vehicles).  His testimony indicated that he also was exposed to 
water on the ground, and there is an allegation that chemical 
contamination was present in the soil from a dry cleaning 
facility.  The record contains a May 2009 letter addressed to 
"Dear Registrant" which would appear to indicate that the 
Veteran participated in the Camp Lejeune Water Registry.  His 
service personnel records have been associated with the claims 
file, and they do not show that the Veteran was ever assigned to 
Camp Lejeune or that he had training there.  Furthermore, the 
Veteran's service treatment records (STRs) do not show that he 
had any treatment at Camp Lejeune.  Nevertheless, based upon his 
sworn testimony and the explanation by his representative in the 
VA Form 646 (Statement of Accredited Representative in Appeals 
Case), the Board accepts that the Veteran was at Camp Lejeune for 
training as he avers.  

Since service connection is not available on a presumptive basis 
for a brain tumor due to herbicide exposure in this case, the 
Board will consider whether the Veteran's brain tumor with post-
operative residuals may be service-connected on a direct basis.  
In this regard, the STRs do not show any treatment or diagnosis 
related to a brain tumor.  Moreover, the only evidence in the 
record as to chemicals in the soil at Camp Lejeune indicates that 
trichloroethylene and tetrachloroethylene were found (not Agent 
Orange or other herbicides), and no evidence has been submitted 
linking those substances with the Veteran's schwannoma condition. 

The Veteran's post-service treatment records show that in August 
2004 he was diagnosed with a likely vestibular schwannoma or 
possible meningioma based on a brain MRI, after having a two- to 
three-year history of balance problems and tinnitus in the left 
ear with vertigo.  A biopsy indicated schwannoma, consistent with 
acoustic neuroma.  In September 2004 he underwent a left 
posterior fossa craniectomy excision of a posterior fossa 
cerebellopontine angle tumor.  Post-surgery treatment notes from 
September 2004 indicate that the Veteran had retired from his job 
with the carpenters union about a year before because of 
instability on his feet, and that he needed assistance with 
mobility and self care skills.  The treating physician felt that 
there was evidence of partial left cranial nerve VI palsy, and 
that the Veteran had peripheral cranial nerve VII palsy and left 
cranial nerve XIII palsy.  He had inpatient rehabilitation for 
approximately six weeks.  During this time he underwent a follow 
up surgical procedure.

No medical evidence has been submitted to link the claimed 
disability to service.  At the hearing before the undersigned, 
the Veteran and representative asked for, and were granted, 30 
days in which to obtain and submit additional medical records to 
show that his brain tumor was malignant, not benign.  No such 
evidence, however, has been submitted to date.  The Board notes 
in this regard that "the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992). 

We recognize the sincerity of the arguments advanced by the 
Veteran that his post-operative residuals of a brain tumor should 
be service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, a brain tumor requires specialized 
training for a determination as to diagnosis and causation, and 
is therefore not susceptible of lay opinions on etiology.  In the 
present case, there is no competent evidence of record that 
indicates a causal connection between the Veteran's brain tumor 
and his active military service, and the record does not show 
that the brain tumor (whether malignant or benign) was manifested 
within a year after his release from active duty.

Because the evidence preponderates against the claim of service 
connection for a brain tumor with post-operative residuals, to 
include as due to herbicide exposure, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for brain tumor with post-operative residuals, 
to include as due to herbicide exposure, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


